Citation Nr: 1028641	
Decision Date: 07/30/10    Archive Date: 08/10/10

DOCKET NO.  06-10 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability (instability), currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased evaluation for arthritis of the 
right knee, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) had active military service from August 
1975 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), located in Nashville, 
Tennessee.  

In March 2008, the appellant testified at a hearing before the 
Board that was held at the RO.  A transcript of that hearing has 
been prepared and included in the claims folder for review.

In June 2008, the issues on appeal were remanded to the RO via 
the Appeals Management Center (AMC) for the purpose of obtaining 
additional information and for providing the appellant the 
opportunity to present additional information with respect to his 
claim now before the Board.  The claim was then returned to the 
Board for appellate review.  In March 2009, the Board denied the 
Veteran's claims.  The Veteran appealed the denials to the United 
States Court of Appeals for Veterans Claims (Court).  In October 
2009, the Court issued an Order granting a joint motion to remand 
the issues to the Board.   

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).




FINDING OF FACT

The Veteran's right knee disorder is manifested by mild 
instability and arthritis with slight to mild limitation of 
motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for a 
right knee disability, to include instability, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.321, 4.1-4.14, 4.104, Diagnostic Codes 5257, 5260, 
and 5261 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
arthritis of the right knee have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 
4.1- 4.14, 4.104, Diagnostic Code 5010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VCAA

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5103 and 5103A (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159 and 3.326(a)(2009).  VA must 
notify the claimant (and his or her representative, if any) of 
any information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and that 
the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 
C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  


VA timely satisfied its duty to notify by means of a letter sent 
to the appellant from the agency of original jurisdiction (AOJ) 
in October 2004.  The letter described the evidence needed to 
support the Veteran's claim for an increased evaluation.  
Additional letters were sent to the appellant thereafter during 
the course of the appeal.  The letters informed him of what 
evidence was required to substantiate the claims and of his and 
VA's respective duties for obtaining evidence.  

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for full and fair adjudication 
of these claims.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  Therefore, adequate notice was 
provided to the Veteran prior to the transfer and certification 
of his case to the Board and complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The appellant has had a Board hearing, 
he has been examined, and VA records have been obtained.  He has 
not identified any records which could be pertinent to his claim 
that have not been secured.  There is no indication that there 
are any outstanding records that are pertinent to this claim.  
For these reasons, the Board concludes that VA has fulfilled the 
duty to assist the Veteran in this case.  

As to the VA examinations, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
obtained in this case are more than adequate.  Each examiner 
described range of motion, as well as all symptoms regarding the 
knee, and discussed functional impairment.  The examinations 
provided adequate basis for rating the Veteran's right knee 
disorder.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. § 
3.159(c) (4).  Further, there is no objective evidence indicating 
that there has been a material change in the severity of the 
appellant's service-connected disorder since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2009).  

Although the Veteran has submitted evidence of a medical 
disability, and made a claim for the highest rating possible, he 
has not submitted evidence of unemployability, or claimed to be 
unemployable; therefore, the question of entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities (TDIU rating) has not been raised.  
See Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009); 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  He noted 
in February 2008, that he was not working due to bilateral hip, 
knee and ankle pain; however he has not contended, and the record 
does not suggest that he is claiming that he is unable to work 
solely due to his service-connected disorder. 


Increased Evaluations

The Veteran contends that his service-connected disabilities are 
more disabling than reflected in the current rating percentages 
assigned.  He requests that the RO's action of not granting 
increased ratings for his right knee disabilities be overturned 
and that ratings in excess of 10 percent be assigned for a right 
knee disability and for arthritis of the right knee.  In this 
regard, lay statements are considered to be competent evidence 
when describing symptoms or an event.  However, symptoms must be 
viewed in conjunction with the objective medical evidence of 
record.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2009).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2009) requires that each 
disability be viewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2009) requires that medical reports 
be interpreted in light of the whole recorded history, and that 
each disability must be considered from the point of view of the 
appellant working or seeking work.  38 C.F.R. § 4.7 (2009) 
provides that, where there is a question as to which of two 
disability evaluations shall be applied, the higher evaluation is 
to be assigned if the disability picture more nearly approximates 
the criteria required for that rating. Otherwise, the lower 
rating is to be assigned.  

The regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
While the evaluation of a service-connected disability requires a 
review of the appellant's medical history with regard to that 
disorder, the Court has held that, where entitlement to 
compensation has already been established, and an increase in the 
disability rating is at issue, the present level of disability is 
of primary concern.  Id.; Peyton v. Derwinski, 1 Vet. App. 282 
(1991); 38 C.F.R. §§ 4.1, 4.2 (2009).  The Court has also 
recently held that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  See Hart v. 
Mansfield, 21 Vet. App. 506 (2007).  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2009).  

The appellant's right knee condition has been assigned two 
separate ratings.  One disability rating has been assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5257 (2009) for 
instability of the knee and the other has been assigned a 10 
percent rating for arthritis in accordance with 38 C.F.R. Part 4, 
Diagnostic Code 5010 (2009).  

It is possible for an appellant to have separate and distinct 
manifestations from the same injury, which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994) (where a appellant with a service-
connected facial injury sought an increased rating, the 
appellant's disability was to be properly assigned compensable 
ratings under separate codes for disfigurement, tender and 
painful scars and muscle injury).  

VA's Office of General Counsel (GC) has determined that a 
claimant who has arthritis and instability of the knee may be 
rated separately under Diagnostic Codes 5003 and 5257.  See 
VAOPGCPREC 23-97 (Multiple Ratings for Knee Disability).  The 
General Counsel thereafter concluded that for a knee disability 
rated under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
limitation of motion under Diagnostic Code 5260 or Diagnostic 
Code 5261 need not be compensable but must at least meet the 
criteria for a zero-percent rating.  In addition, a separate 
rating for arthritis could also be based on X-ray findings and 
painful motion under 38 C.F.R. § 4.59 (2009).  See VAOPGCPREC 9-
98 (Multiple Ratings for Musculoskeletal Disability and 
Applicability of 38 C.F.R. §§ 4.40, 4.45 and 4.59).  The Board is 
bound by this precedent opinion.  38 U.S.C.A. § 7104(c) (West 
2002).  

The VA Schedule for Rating Disabilities (Rating Schedule) 
provides that the range of motion of the knee is zero degrees on 
extension to 140 degrees on flexion.  38 C.F.R. § 4.71, Plate II 
(2009).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995) it was held that 38 
C.F.R. §§ 4.40, 4.45 were not subsumed into the diagnostic codes 
under which an appellant's disabilities are rated.  Therefore, 
the Board must consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2009).  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part. 38 C.F.R. § 4.40 (2009).  The 
factors involved in evaluating, and rating, disabilities of the 
joints include: weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or, pain on movement.  
38 C.F.R. § 4.45 (2009).  These factors do not specifically 
relate to muscle or nerve injuries independently of each other, 
but rather, refer to overall factors, which must be considered 
when rating the appellant's joint injury.  See DeLuca, 202 Vet. 
App. 202, 206- 07 (1995).  

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Evidence

On VA examination in December 2004, the Veteran reported having 
pain of the right knee.  He stated that he had a Donjoy brace 
that he wears a good part of the day.  It was noted that at the 
examination he was walking without a brace and without a limp.  
Motion of the right knee was from 0-110 actively and with a five 
pound weight on the right ankle, he went from minus 10 to 110 
degrees.  He had 1+ swelling.  The examiner stated that he did 
not feel the Veteran had anterior cruciate ligament instability 
due to the clinical examination currently performed.  He had no 
pain on motion of the patellofemoral joint and no point 
tenderness about the knee.  Prior X-rays of August 2004 were 
noted to have been within normal limits.  The examiner found that 
the Veteran had mild to moderate pain syndrome of the right knee, 
etiology not definitely determined.  It was noted that he had 
mild weakness on repetitive range of motion of the right knee 
with approximately 25 degrees loss of range of motion due to pain 
in the right knee.  It was reported that he appears to have good 
stability.  Functional impairment he has is no squatting, no 
climbing activities at the present time. 

In December 2005, at VA orthopedic clinic, the Veteran reported 
having right knee pain with catching and swelling.  Examination 
showed tenderness of the right knee.  He had motion of the right 
knee from 0-120 degrees.  It was stated that he had a bit of 
laxity on his Lachman and anterior Drawer tests.  VA records show 
that in February 2006, the Veteran complained of right knee pain 
that had worsened.  He reported having swelling and locking.  
Flexion was to 150 degrees and extension was to 0 degrees.  There 
was no obvious laxity.  The examiner stated that there was full 
range of motion of the knee.  There was good end point with the 
anterior drawer test.  There was an appropriate amount of varus 
and valgus motion at the 30 degree flexion with minimal laxity in 
full extension.  He received an injection of lidocain and Kenalog 
in the right knee.  In March 2006, an MRI was noted to show 
degenerative changes of the medial meniscus of the right knee.  A 
March 2006 VA record shows the Veteran reported having 4to 5 out 
of 10 pain in the knee intermittently and not all the time.  
Flexion was to 150 degrees and extension to 0 degrees.  There was 
no obvious laxity.  In July 2006, he had full range of motion 
noted to be 0-135 degrees.  In September 2006, there was no 
effusion or instability.  Motion was from 0 to 130 degrees.  

The Veteran was examined by VA in June 2007.  It was noted that 
he reported his knee was progressively worse.  There was no 
history of hospitalization or surgery, and no need for assistive 
aids for walking.  There were no incapacitating episodes of 
arthritis.  He was able to stand for 15-30 minutes and could walk 
a few hundred yards.  As to the right knee there was painful 
movement, no instability, and no meniscus abnormality.  Active 
and passive motion as well as motion against strong resistance 
was from 0 to 130 degrees with pain at 120 degrees and ending at 
130 degrees.  X-rays were noted to be abnormal.  The diagnosis 
was, right knee arthritis.  Occupational impact was decreased 
mobility and problems with lifting and carrying and pain.  It was 
noted that he was still working.  

In December 2007, the Veteran was examined by VA.  He reported 
right knee instability which was increasing.  He denied any 
surgeries.  He reported having pain every night which is pretty 
good in the morning and that by afternoon has progressed to 
severe.  He reported having swelling, at times, giving way and 
locking.  He did not report separate flare-ups.  He was wearing a 
brace.  He reported having knee injections, and he did not report 
having dislocation or recurrent subluxation.  It was noted that 
he was currently working but that he reported that he has been 
sent home for his knee problem.  The examiner reported that the 
Veteran is limited with lifting and mowing the lawn.  It was 
noted that he could fully extend the knee 0 to 120 degrees on 
active range of motion and to 140 degrees on passive 
manipulation.  It was noted that at 0 degrees he had mild to 
moderate instability and no instability at 30 degrees.  The 
examiner stated that DeLuca and McMurray's tests were negative as 
was a drawer test.  He had pain throughout range of motion with 
no swelling, erythema or warmth.  An MRI was noted to show 
degenerative changes.  The diagnosis was, degenerative joint 
disease of the right knee of mild to moderate instability.  

In May 2008 VA records show that the Veteran complained of a 
sensation of giving way of the right knee.  On examination, it 
was noted that he walked with a limp.  There was no effusion of 
the right knee.  Motion of the knee was to 115 and on squatting 
flexion was to at least 125 degrees.  The examiner stated that he 
did not detect any medial or lateral instability or anterior or 
posterior instability.  McMurrays test was negative with mild 
discomfort.  Apley test as well as Lachmans were negative.  The 
examiner stated that he could not explain the Veteran's ongoing 
pain except for mild degenerative changes in the postermedial 
aspect of the knee.  

The Veteran was examined by VA in August 2008.  The Veteran 
reported that his right knee continues to swell, cause pain and 
lock.  He did not report having any surgery on the knee.  No 
dislocation or recurrent subluxation was reported.  He had a 
brace on his knee.  Examination showed the knee to have no 
redness or swelling.  The Veteran was noted to have full flexion 
and extension to 0 degrees.  He could flex from 0 to 100 degrees 
on active range of motion and from 0 to 122 degrees on passive 
manipulation.  There was no clicking or crepitus.  Collateral 
ligaments had mild instability to 0 degrees.  The examiner noted 
negative Deluca criteria, negative McMurrays and negative drawer.  
There was normal strength.  Degenerative joint disease of the 
right knee was reported.  

The Veteran was examined by VA in October 2008.  The claims file 
was reviewed.  His history was noted.  He complained of episodes 
of giving out, swelling and pain.  There was no history of 
surgery.  No assistive aids were needed for walking and he could 
stand for 15-30 minutes.  He could walk more than a 1/4 mile but 
less than one mile.  There was no instability, weakness, episodes 
of dislocation or subluxation, locking and no flare-ups.  Active 
and passive extension was to 0 degrees without pain and no 
additional limitation of motion with repetition.  Flexion was to 
115 degrees, with pain at 110 degrees, ending at 115 degrees.  
Passive flexion was to 120 degrees with pain at 110 degrees, 
ending at 120 degrees.  There was no additional limitation of 
motion with repetition.  McMurrays test was positive, and he had 
5/5 quadriceps strength of the right knee.  

Arthritis of the Right Knee

In this case, X-rays of the right knee reveal that the Veteran 
has degenerative arthritis of the right knee.  In addition, 
physical examinations showed measurement of motion with flexion 
to 110, at its worst, and as good as 150.  As flexion has not 
been shown to have been limited to 30 degrees or less, a higher 
rating under Diagnostic Code 5260 is not warranted; and as 
extension has not been limited to 15 degrees or more, a higher 
rating under Diagnostic Code 5261 is not warranted.  

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  Disability of the 
musculoskeletal system is the inability to perform normal working 
movement with normal excursion, strength, speed, coordination, 
and endurance, and that weakness is as important as limitation of  
motion, and that a part that becomes disabled on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing, and weight-bearing are also related considerations.  
The Court has held that diagnostic codes predicated on limitation 
of motion require consideration of a higher rating based on 
functional loss due to pain on use or due to flare-ups.  38 
C.F.R. §§ 4.40, 4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 
(1997); and DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  

As noted above, the Veteran has demonstrated limitation of 
flexion in the right knee and has complained of pain.  In 
December 2004 he was noted to have approximately 25 degrees of 
loss of motion on repeated use due to pain.  However, the October 
2008 VA examiner noted that repeated motion did not cause 
additional limitation of motion.  There is no finding of 
functional loss of motion to 30 degrees of flexion or 15 degrees 
of extension, the Board finds that any functional impairment due 
to pain is adequately compensated by the 10 percent rating 
currently assigned.  

Separate ratings under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 
and 5261 may be assigned for disability of the same joint, if 
none of the symptomatology on which each rating is based is 
duplicative or overlapping.  See VAOPGCPREC 9-04, 69 Fed. Reg.  
59990 (2005).  VA General Counsel Opinions VAOPGCPREC 23-97 (July 
1, 24, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance 
on when separate ratings for knee disability may be assigned 
under the limitation of motion codes in addition to ratings under 
Diagnostic Code 5257 for subluxation/instability.  Essentially, 
these opinions suggest that separate compensable ratings may be 
assigned when reported limitation of knee motion shown is 
compensable or when there is X-ray evidence of arthritis together 
with a finding of painful motion.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any one 
of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 6 
Vet. App. 259, 261-62 (1994).

In this case, however, as set forth above, the evidence does not 
show right knee flexion or extension limited to the extent 
necessary to meet the criteria for separate compensable ratings 
for limitation of flexion and extension.  A higher rating of 20 
percent necessitates flexion limited to worse than 45 degrees 
which has not been approximated even with consideration of 
painful motion and other factors.  Additionally, it has been 
shown that the Veteran has exhibited full extension throughout 
the rating period even when considering painful motion and other 
factors.  A higher rating of 20 percent necessitates extension 
limited to worse than 10 degrees which has not been approximated 
even with consideration of painful motion and other factors.  
Thus, a rating in excess of 10 percent is not warranted for 
arthritis of the right knee for any period of this appeal.  See 
Hart v. Mansfield, 21 Vet. App. 506 (2007).  
In regards to limitation of motion of the Veteran's right knee 
associated with arthritis, his range of motion has generally been 
good; albeit with pain at times.  It has not been shown that 
flexion has been limited to even a noncompensable level of 60 
degrees, See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 
at 204-7.  Because the Veteran's limitation of flexion and 
extension are such that a compensable rating is not warranted for 
either, separate ratings are not for application.  See VAOPGCPREC 
9- 2004.

Instability of the Right Knee

The Veteran is receiving a separate disability rating of 10 
percent for right knee instability pursuant to 38 C.F.R. § 4.71a,  
Diagnostic Code 5257 in addition to the 10 percent disability 
rating for his right knee degenerative changes.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5257 for other 
impairment of the knee, 10, 20, and 30 percent ratings are 
warranted for slight, moderate, and severe recurrent subluxation 
or lateral instability, respectively.  The words "slight," 
"moderate" and "severe" as used in the various diagnostic codes 
are not defined in the VA Schedule for Rating Disabilities.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence, to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  It should also be noted 
that use of terminology such as "severe" by VA examiners and 
others, although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

Other than one isolated finding of mild to moderate instability, 
in December 2007, the evidence shows that the Veteran has at 
most, mild instability such as to warrant no more than a 10 
percent rating under DC 5257.  In December 2004, March 2006, 
September 2006 June 2007, May 2008 and October 2008, it was noted 
that there was no instability.  In December 2005 he had "a bit" 
of laxity, while in February 2006 the examiner stated that at 
most the Veteran had minimal laxity.  Mild laxity was also 
reported in August 2008.

The Board is aware of an assessment of mild to moderate laxity in 
December 2007.  However, this isolated finding is far outweighed 
by the remainder of the medical findings, which are all 
pertinently negative as to any instability or no more than mild 
laxity, at most.  The isolated finding in December 2007 is not 
representative of the Veteran's disability picture for a distinct 
time period.  Prior to that examination, instability has clearly 
not been shown to approach moderate, and the finding has not been 
confirmed upon subsequent examinations as well.  Further the 
examiner's finding, i.e., mild to moderate, in December 2007 is 
not indicative of a definite finding of moderate instability, nor 
is moderate instability confirmed on objective testing.  It is 
noteworthy that during that examination, the Veteran had a 
negative drawer test and a negative McMurrays.  Tests soon 
thereafter were also negative.  In May 2008, McMurrays was 
negative as were the Apley and Lachmans tests.  In August 2008, 
McMurrays and drawer tests were negative.  While the McMurrays 
test was positive in October 2008, the examiner reported that 
there was no instability and no episodes of dislocation or 
subluxation.  Thus consideration of a higher rating based on the 
isolated finding of mild to moderate instability in December 2007 
is not warranted.  As noted above staged ratings are appropriate 
for an increased-rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings (emphasis 
added).  The question of whether the evidence is in conflict or 
merely demonstrates a changing level of disability is a factual 
question for the Board to make.  See Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (weight and credibility of evidence "is a factual 
determination going to the probative value of the evidence to be 
made after the evidence has been admitted"); see also Washington 
v. Nicholson, 19 Vet. App. 362, 367-68 (2005) (it is Board's duty 
to determine probative weight of evidence).  The Board finds that 
the record is absent objective findings of moderate or greater 
right knee subluxation or instability during the entire appeal 
period.  See Hart v. Mansfield, 21 Vet. App. 506 (2007).  

The Board has also considered the applicability of an alternative 
diagnostic code for evaluating the Veteran's right knee 
disabilities, but finds that no higher rating is assignable as 
Diagnostic Code 5256 requires ankylosis, Diagnostic Codes 5258 
requires dislocated semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, and Diagnostic Code 
5259 requires removal of semilunar cartilage, clearly not present 
in this case.  

Applying all of the appropriate diagnostic codes, the objective 
assessment of the Veteran's right knee disabilities suggests that 
he does not have sufficient symptoms so as to warrant ratings in 
excess of 10 percent under Diagnostic Codes 5010, 5257, and 5260.  
There are no identifiable periods of time during which the 
Veteran's right knee disabilities have been shown to be disabling 
to a degree that would warrant disability evaluations in excess 
of 10 percent, and thus higher "staged ratings" are not 
warranted.

The Board has considered the Veteran's statements as well as 
those submitted on his behalf.  However, the Board finds the 
medical evidence relevant to the right knee to be more probative 
regarding the disabling effects of the Veteran's service-
connected disabilities.  The VA treatment records, and the VA 
examination reports, contain the best type of evidence for 
evaluating the Veteran's disabilities in the context of the 
rating criteria as the evidence was generated by medical 
professionals who have the requisite medical expertise to assess 
the Veteran's disabilities. 

The Board is aware that an extraschedular rating is a component 
of an increased rating claim.  Barringer v. Peake, 22 Vet. App.  
242 (2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
The threshold factor for extraschedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service-connected 
disability at issue are inadequate.  Thun v. Peake, 22 Vet. App.  
111 (2008); See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 38 
C.F.R. § 3.321(b)(1).  If so, factors for consideration in 
determining whether referral for an extraschedular rating is 
warranted include marked interference with employment or frequent 
periods of hospitalization that indicate that application of the 
regular schedular standards would be impracticable.  Thun, citing 
38 C.F.R. § 3.321(b)(1) (2009).  In the present case, the Board 
finds no evidence that either the Veteran's service-connected 
right knee arthritis or right knee instability presents such an 
unusual or exceptional disability picture at any time so as to 
require consideration of an extra-schedular evaluation pursuant 
to the provisions of 38  C.F.R. § 3.321(b)(1).  The disabilities 
do not result in symptoms not contemplated by the criteria in the 
rating schedule.  Hence the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1) for assignment of an extraschedular evaluation.


ORDER

An increased evaluation for a right knee disability 
(instability), currently rated as 10 percent disabling is denied.  

An increased evaluation for arthritis of the right knee, 
currently rated as 10 percent disabling is denied.  




____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


